CULLEN, J.
The plaintiff and the appellant are the owners of ad-
jacent tracts of land fronting upon Jamaica Bay. The appellant erected a bulkhead in front of its upland, and entered into a contract with the defendant Packard for drpdging the bay in front of the bulkhead, and for filling in the land in rear of the bulkhead with the material taken from the bay. The plaintiff brought this action, complaining that by the operations of the defendants the beach in front ©f his land was covered with refuse matter and mud, and praying for an injunction. After a hearing an order was made by the special term continuing an injunction previously granted, by which the defendants were enjoined from depositing any mud or refuse matter, or causing or permitting any deposit to be made, upon the plaintiff’s beach and land under water. On the granting of the injunction the work of dredging and filling was temporarily suspended, hut it was subsequently recommenced. Thereupon an application was made to punish the defendants for contempt. The affidavits an behalf of the parties were conflicting, and the matter was referred to a referee to take testimony, and to report the same, with Ms opinion thereon, to the court. He reported that the injunction had been violated. The special term confirmed the report, and imposed upon the appellant a fine covering the expenses of the proceeding, together with a sum somewhat less than $200 in addition thereto.
The learned counsel for the appellant contends that the evidence does not show that there was any violation of the injunction. He admits that the work of dredging and filling was renewed, but as- " serfs that it was carried on in such a manner as .not to cast any mud *675or offensive materials on the plaintiff’s land. By the record before us it appears that the referee, on the consent of both parties, made a personal inspection of their premises. As his report is the result of such inspection, as well as of the testimony taken by him, it is impossible for us to review his determination founded ,on his personal observation.
It is further contended for the appellant that the defendants Packard are independent contractors, and that for any injury they may do to the plaintiff in the prosecution of the work the appellant cannot be held liable. If the injury to the plaintiff proceeded from the manner in which the work was being done, as distinguished from the doing of the work itself, this claim would undoubtedly be well founded; but the trouble with the appellant’s claim is this: All the Packards have contracted to do is to dredge in front of the bulkhead, and deposit the material in rear of it. The contractors are, under the contract, under no obligation to secure the material which they deposit from falling off on the adjacent land. The reason that plaintiff’s beach is invaded by refuse and mud, if such be the case, as we must assume, is because, on the division line between the lands under water belonging to the appellant and those belonging to the plaintiff, the crib work and sheet piling is not constructed sufficiently tight to prevent matter falling through it. This structure is solely the work of the appellant, and for it the contractors are in no wise responsible. Soft filling, mud, sand, or similar material will not stand vertically; and he who employs even an independent contractor to deposit such filling on his land must see to it that something in the nature of a retaining wall, crib work, or similar structure is made, to prevent the material sliding down on his neighbor’s land. If he fails so to do, he is as much a trespasser as the contractor, for it is the thing contracted to be done which produces the injury. Though the evidence is slight, there is enough in the case to show that the renewal of the work was made with the assent and approval of the appellant’s agent, Palmer, who was in charge of the matter.
The order appealed from should be affirmed, with $10 costs and disbursements. All concur.